Citation Nr: 1712298	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  14-36 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for Parkinson's disease, claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran had active duty service from February 1953 to February 1956. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, where all claims involving contaminated water at Camp Lejeune are now processed.  The Boston RO currently has jurisdiction over the appeal.

In the March 2013 decision, the RO denied service connection for heart disease, Parkinson's disease, malaria, hearing loss, and a nervous condition; the RO also granted service connection for tinnitus.  In March 2013, the Veteran filed a VA Form 9, Appeal to the Board of Veterans' Appeals, wherein he disagreed with the RO's denial of service connection for Parkinson's disease.  The RO accepted this document as a notice of disagreement (NOD) and issued a statement of the case (SOC) addressing the issue of entitlement to service connection on August 2014.  The Veteran submitted a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) the following month.

In November 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge, held at the Boston RO (Travel Board hearing); a transcript of that hearing is of record.  

In April 2017, the Vice Chairman of the Board advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (a)(2)(C) (West 2014) and 38 C.F.R. § 20.900 (c) (2016). 

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paper claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, paperless, electronic Virtual VA file associated with the Veteran's claims.  All records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran was stationed at Camp Lejeune, North Carolina, in 1953 and is shown to have served there for at 30 days after August 1, 1953.

3.  The Veteran currently has Parkinson's disease, and based on the evidence of record, in-service incurrence may be presumed.


CONCLUSION OF LAW

The Veteran has Parkinson's disease that is presumed to have been the result of disease or injury incurred in service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016); 82 Fed. Reg. 4173 (Jan. 13, 2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Given the Board's favorable resolution to the claim for service connection for Parkinson's disease, the Board finds that all necessary actions in connection with the claim have been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the instant case, the Veteran is seeking service connection for Parkinson's disease, which he believes may be related to his exposure to contaminated water while stationed at Camp Lejeune.  

At the outset, the Board notes that the evidence establishes that the Veteran was first diagnosed as having Parkinson's disease in 2006.  With regard to the Veteran's specific theory of entitlement, the Veteran's service treatment records establish that he was stationed at Camp Lejeune during service, from July 1953 to November 1953.  Notably, VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs), which chemicals were primarily "perchloroethylene [(PCE)], trichloroethylene [(TCE)], benzene, and vinyl chloride."  78 Fed. Reg. 55,671, 55, 672 (Sept. 11, 2013).  78 Fed. Reg. 55,671, 55, 672 (Sept. 11, 2013); see Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011); VBA Training Letter 11-03 (Revised) (November 29, 2011) (rescinded due to its incorporation into the M21-1 as part of the "Live Manual" project).  

In September 2016, based on the conclusions of scientific authorities, VA published a proposed regulation to establish a presumption of service connection for certain diseases associated with exposure to contaminated water at Camp Lejeune.  See Diseases Associated With Exposure to Contaminants in the Water Supply at Camp Lejeune, 81 Fed. Reg. 62419 (Sept. 9, 2016).

In January 2017, VA published the final rule amending 38 C.F.R. §§ 3.307 and 3.309 relating to presumptive service and adding eight diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987.  See Diseases Associated With Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4173 (Jan. 13, 2017).  This final rule establishes presumptive service connection for veterans, former reservists, and former National Guard members who served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) during this period, and who have been diagnosed with any of the following eight diseases: adult leukemia, aplastic anemia/myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, non-Hodgkin lymphoma, and Parkinson's disease.  82 Fed. Reg. at 4184-85.  The final rule became effective March 14, 2017, and the amended provisions of 38 C.F.R. §§ 3.307 and 3.309 are applicable to claims received by VA on or after January 13, 2017, and claims pending before VA on that date.  

Accordingly, the law now provides that in addition to the general rules pertaining to establishing service connection set forth above, there are certain diseases, to include Parkinson's disease, that are presumed associated with exposure to "contaminants in the water supply at Camp Lejeune," if the requirements of 38 C.F.R. § 3.307(a)(7) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  82 Fed. Reg. at 4184-85.  Specifically, amended regulation 38 C.F.R. 3.307(a)(7) requires no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987, and that a disease listed in 38 C.F.R. § 3.309(f) shall have become manifest to a degree of 10 percent or more at any time after service.  Id.

As noted above, the Veteran's service treatment records establish that he was stationed at Camp Lejeune during service, from July 1953 to November 1953.  As he served for at least 30 days during the requisite time period and after August 1, 1973, in-service exposure PCE, TCE, benzene, and vinyl chloride is presumed, as the record contains no affirmative evidence to establish that the Veteran was not exposed to contaminants in the water supply while stationed at Camp Lejeune.  See id. at 4185.  

Furthermore, Parkinson's disease is generally evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8004, which pertains to "paralysis agitans," otherwise known as also known as Parkinson's disease, see Dorland's Illustrated Medical Dictionary 972 (26th ed. 1990).  The only rating available for paralysis agitans under Diagnostic Code 8004 is 30 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8004 (2016).  As the evidence establishes a diagnosis of Parkinson's disease, the Board is satisfied that the Veteran's Parkinson's disease is shown to have become manifest to a degree of at least 10 percent.

Accordingly, because the Veteran's claim for service connection for Parkinson's disease was pending before VA as of March 14, 2017, the effective date of the amended provisions of 38 C.F.R. §§ 3.307 and 3.309, he is entitled to service connection for such on a presumptive basis, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 82 Fed. Reg. at 4184-85.  Specifically, 38 C.F.R. § 3.307(d) provides that the presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d); see 38 U.S.C.A. § 1113 (2014).  "Evidence which may be considered in rebuttal of service incurrence of a disease listed in § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease."  38 C.F.R. § 3.307(d).  "The expression 'affirmative evidence to the contrary' will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service."  Id.

In the instant case, the RO obtained a medical opinion from a VA neurologist who is or was a member of the "Subject Matter Expert Panel, Camp Lejeune Contaminated Water Project."  The VA clinician opined that it is less likely than not that the Veteran's Parkinson's disease was caused by or related to any exposure to known toxins while he was stationed at Camp Lejeune.  As rationale for the negative opinion, the clinician stated that a review of the medical literature indicated that there was no known statistically significant association between exposure to toxins in the water at Camp Lejeune and the development of Parkinson's disease.  However, that opinion was rendered  in March 2013.  Notably, as discussed when VA proposed the creation of a presumption of service connection for certain conditions associated with exposure to contaminated water at Camp Lejeune, based on "four published scientific analyses that address solvent exposure that had not been available during the NAS [(National Academy of Sciences)] 2009 study, the IOM [(Institute of Medicine)] committee concluded that 'Parkinson's disease is a neurobehavioral effect that may have resulted from consumption of contaminated drinking water at Camp Lejeune.'"  81 Fed. Reg. at 62421.

Given the additional studies conducted and VA's ultimate conclusion that scientific evidence demonstrates a likely association between exposure to contaminants in the water at Camp Lejeune and the development of Parkinson's disease, the Board cannot conclude that the March 2013 VA opinion constitutes "affirmative evidence to the contrary" sufficient to rebut the presumption of service connection in this case.  See 38 C.F.R. § 3.307(d).

Accordingly, as VA has amended 38 C.F.R. §§ 3.307 and 3.309 to establish a presumption of service connection for certain disease associated with exposure to contaminants in the water supply at Camp Lejeune, and has included Parkinson's disease as one such disease, the Board finds that under the newly amended regulations, the Veteran is entitled to service connection for Parkinson's disease on a presumptive basis as due to such exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(7); 3.309(f); 82 Fed. Reg. 4184.



ORDER

Service connection for Parkinson's disease is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


